Case 2:18-cv-00390-RWS-RSP Document 181 Filed 01/08/20 Page 1 of 1 PageID #: 5037



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         MARSHALL DIVISION

       PELOTON INTERACTIVE, INC.,                   §
                                                    §
                   Plaintiff,
                                                    §
              v.                                    §         Case No. 2:18-cv-00390-RWS-RSP
       FLYWHEEL SPORTS, INC.,                       §
                                                    §
                   Defendant.                       §

                                                 ORDER

             Before the Court is Defendant Flywheel Sports, Inc.’s Opposed Motion for Protective
  .
      Order to Limit Number of Depositions (“Motion”). Dkt. No. 137. The Court heard argument on

      this Motion at the hearing conducted on January 3, 2020. Dkt. No. 175.

             After consideration of the arguments presented in the Motion and at the January

      3rd hearing, the Court DENIES Flywheel’s Motion, which seeks to add a further limitation

      concerning the number of nonparty depositions per side. The Court concludes that the 60-hour

      limitation on the total time for nonparty depositions is sufficient. However, the Court

      ORDERS that the parties shall be limited to taking 10 30(b)(1) depositions of party witnesses,

      in addition to any 30(b)(6) deposition.
              SIGNED this 3rd day of January, 2012.
            SIGNED this 8th day of January, 2020.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE
